DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed invention appears to rely on the mathematics detailed in paragraphs ¶77-97 of the specification.  However, there appear to be serious inconsistencies in the mathematical statements made there, with the result that one of ordinary skill in the art would not appear to be able to make and/or use the claimed invention in the manner apparently intended by the applicant.
First, Vt and Vt-1 are defined as vectors (see ¶80 of the specification), but Dt = |Vt - Vt-1| (equation 1) and Dt = |Vt - Vt-1| +1 (equation 2) are defined based on the absolute value of the difference of two vectors, which means that Dt is not a vector, it is just a number.  This is not consistent with equation 4, which includes the scalar product or vector inner product “*”, written as Dt * Dt-1.  However, this does not make sense if Dt is not a vector. It is not immediately clear to the Examiner how to resolve this. Possibly the vertical lines (which normally represent absolute values) in equations 1 and 2 were meant to be parentheses, so that Dt would be a vector.  If this is the case, however, what does the “1” in equation 2 represent?  A vector with the value 1 for each component?  A vector with length 1 in some direction?
Second, adding that “1” in equations 2 and 3 does not appear to be a sensible way to define the “change value” Dt since it would result in the “change value” being 1 when no change is occurring.  The rationale for this appears to be based on equation 4 having a Dt in the denominator: to prevent division by zero, Dt was modified by adding 1 to its definition.  Perhaps this works in some sense, but the Examiner does not immediately see how.  Equation 4 is just the formula for the cosine of the angle between two vectors – if one of these vectors is zero, then the cosine is undefined, with a zero appearing in both the numerator and denominator of the equation.  The cosine equation gives a sensible result for non-zero vectors D, but it is not clear how the modified version with the addition of “1” to the “change value” will give a sensible result when no change is occurring.
Lastly, the specification is defining Ct as the similarity in equation 4, and this is basically just the formula for cosine similarity.  If subsequent change vectors are proportional to each other (i.e. pointing in the same direction), then their Ct values will be 1, while if they are orthogonal then their Ct values will be 0.  So, it is not clear what Mt represents: it is a mean, so consistent change would seem to suggest that Mt would be about 1, while random change might average out so Mt is about ½.  But then what do the conditions in equation 7 mean?  They are discussed in ¶94-96, but the discussion seems odd.  Why should the amount of change being far from the mean amount of change correspond to “normal” behavior, while the amount of change being close to the mean amount of change corresponds to “abnormal” behavior?  If very consistent change is occurring, then it seems like Mt should be about 1, and Ct should be about 1, so the difference would be small and equation 7 would label it as abnormal.  Is this what the applicant intends?
The examiner respectfully asks the applicant to review the equations and discussion in the specification in light of these comments, and to clarify how the mathematics functions in a sensible way, preferably with a simple numerical example if possible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-13 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the abstract idea into a practical application in prong two. Finally, in step 2B, determine whether the claims contain something significantly more than the abstract idea.

With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a product (vehicle claims 1-5), a process (method claims 9-13) and an article of manufacture (medium claim 17).

Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, a vehicle comprising: a plurality of sensors; a display; a speaker and at least one processor configured to: detect, through the plurality of sensors, a plurality of parameters of showing a plurality of states of the vehicle, based on the detected plurality of parameters, determine a vehicle state is abnormal by comparing a degree of change in a vehicle state at a current point of time with a predetermined degree of change in a normal vehicle state, based on the determining that the vehicle state is abnormal, control at least one of the display or the speaker to carry out at least one of displaying a warning message or outputting at least one of a warning sound or a guide sound, identify a first difference value in at least one parameter among the plurality of parameters of the vehicle state between the current point of time and a first point of time earlier than the current point of time that constitute a first time section, identify a second difference value in the at least one parameter of the vehicle state between the first point of time and a second point of time earlier than the first point of time that constitute a second time section, identify a current change degree corresponding to a similarity between the first difference value and the second difference value, identify a degree of accumulated changes corresponding to a mean value of the similarities for a plurality of time sections including the first time section and the second time section before the current point of time, identify a difference between the current change degree and the degree of accumulated changes, based on the identified difference being identified to be greater than a preset threshold value, identify that change in the vehicle state is normal, based on the identified difference being identified to be not greater than the preset threshold value, identify that the change in the vehicle state is abnormal, wherein the at least one processor is further configured to generate a value in the at least one parameter of the vehicle state at the points of time by vectorizing pieces of detected information output from the plurality of sensors at a certain point of time. 
Claims 9 and 17 are a method and at least one non-transitory medium, which contain substantially similar claim language. 
The limitations highlighted in bold in claim 1 (and similarly in claims 9 and 17) includes a mixture of two groupings of abstract ideas. In claim 1, the limitations of “comparing a degree of change in a vehicle state at a current point of time with a predetermined degree of change in a normal vehicle state”, “identify a first difference value in at least one parameter among the plurality of parameters of the vehicle state between a current point of time and a first point of time earlier than the current point of time that constitute a first time section, identify a second difference value in the at least one parameter of the vehicle state between the first point of time and a second point of time earlier than the first point of time that constitute a second time section, identify a current change degree corresponding to a similarity between the first difference value and the second difference value, identify a degree of accumulated changes corresponding to a mean value of the similarities for a plurality of time sections including the first time section and the second time section before the current point of time, identify a difference between the current change degree and the degree of accumulated changes, based on the identified difference being identified to be greater than a preset threshold value, identify that change in the vehicle state is normal, based on the identified difference being identified to be not greater than the preset threshold value, identify that the change in the vehicle state is abnormal and based on the change in the vehicle state being identified to be abnormal…wherein the at least one processor is further configured to generate a value in the at least one parameter of the vehicle state at the points of time by vectorizing pieces of detected information output from the plurality of sensors at a certain point of time” can be considered to describe mental processes, namely concepts performed in the human mind or with pen and paper, and/or mathematical concepts, namely a series of calculations leading to one or more numerical results or answers. The claim does not spell out any particular equation or formula being used, but the specification does speak to different equations including using various calculations in providing the elements/steps in the claims. The lack of specific equations for individual steps merely points out that the claim would monopolize all possible calculations in performing the steps. These steps recited by the claim therefore amount to a series of mental or mathematical steps, making these limitations amount to an abstract idea. The limitations not in bold are considered tangible elements that are not part of the abstract idea and need to be addressed in prong 2. Lastly, a processor and a non-transitory recording medium are considered generic computing elements.
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.

Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In claim 1 above, the additional elements in the claim have been left in normal font. The limitations considered additional elements, besides a generic computing element, claimed are “a plurality of sensors”, “a display”, “a speaker”, “detect, through the plurality of sensors, a plurality of parameters of showing a plurality of states of the vehicle” and “control at least one of the display or the speaker to carry out at least one of displaying a warning message or outputting at least one of a warning sound or a guide sound”, which only pertains as to where the data comes from in performing the abstract idea and using generic visual and audible elements that communicate the status of a data output of the abstract idea. 
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does recite a machine, namely a vehicle. Otherwise the claim only further recites generic computing elements applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appears to merely be insignificant extra-solution activity - merely gathering the relevant data necessary using generic sensors which is the input for the mental process/math in the abstract idea; or generating an alert when a data output is abnormal. While the claim does recite a vehicle as a machine, this only serves as an object on which the method operates (see MPEP 2108.05(b)) and the method steps that the processor is configured for do not perform a sufficiently specific task which would make the claimed invention a particular practical application.  Instead, the vehicle merely acts as a common technological environment in which the abstract idea is used.  Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application.  Instead, the claim would tend to monopolize the abstract idea itself, across a wide variety of different practical applications in the general field-of-use or technological environment of vehicles. 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea. Further, for instance in Mullen et al (US 2014/0277916), paragraphs 62 and 66 and further Figure 9 illustrates how the additional elements of “a plurality of sensors”, “a display”, “a speaker”, and “…displaying a warning message or outputting at least one of a warning sound or a guide sound” within a vehicle are used in combination, and are well-known, routine and conventional. And additionally in Arimatsu et al (US 2016/0237654), in paragraph 88 and in element 101 in Figure 6 also shows these elements used in combination, and are well-known, routine and conventional.
Therefore, claims 1, 9 and 17 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 2-5 and 10-13, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details as to the type of data being received/input and used with the mental process and/or math steps recited in the independent claims, and also further calculations and math, so they are properly viewed as part of the recited abstract idea at Prong 1.

Response to Arguments
Applicant's amendments and arguments filed January 5, 2022 have been fully considered but they are not persuasive. Regarding the 101 rejections, the amendment of changing the claim of an apparatus to a vehicle does not change the rationale described in the 101 rejection except in the considerations of Prong 2. While a vehicle is a machine, this is not sufficient to integrate the claimed invention as a whole into a particular practical application for the reasons set forth above. The claims as currently written are not patent eligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857 

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857